DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/22/2022 is acknowledged. Claims 1-2 and 4-21 remain pending and are the claims addressed below. 

Election/Restrictions
Claim 1, and therefore claims 2, 4-6 and 14-21 are directed to an allowable product/apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 7 (and therefore claims 8-13), directed to the process of making or using an allowable product/apparatus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dave Woodward on 07/25/2022.
The application has been amended as follows: 
(Currently Amended): An apparatus for layer-by-layer production of three-dimensional 
objects in a powder bed fusion method, the apparatus comprising:
a construction space,
at least one energy source, 
a construction field having a construction space platform, and
a construction space container that laterally bounds the construction space platform,
wherein the construction space platform has an upper side facing a powder and a lower side remote from the powder,
wherein the upper side comprises a material having a thermal conductivity of at least 20 W/(m K), and
wherein the lower side comprises a material having a thermal conductivity of not more than 0.5 W/(m K),
wherein the upper side is permeated by cooling channels and a contact area of the upper side of the construction space platform with the powder or with a cooling medium is configured such that it is increased by at least 20% compared to a flat surface of the construction space platform, and 
wherein the construction space platform comprises at least one distinct inlet for the cooling medium and at least one distinct outlet for the cooling medium.
10. (Canceled)
11. (Withdrawn): The method according to Claim 7, wherein the at least one inlet and the at least one outlet are each disposed at the lower side of the construction space platform. 
18. (Canceled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: LIAO et al. (US 2017/0190106), RICKENBACHER et al. (US 3013/0228302) and BLOOME et al. (US 2017/0190120) constitute the closest prior art of record. 
LIAO, RICKENBACHER and BLOOME were used to read on the claimed apparatus for layer-by-layer production of three-dimensional objects in a powder bed fusion method (see the rejection of claim 1 in the 04/14/2022 Final Office action).
However, given the amendments to the claims along with the arguments/remarks provided by the Applicant, it is the Examiner’s assessment that no reference viewed either alone or in combination teaches or reasonably suggests the claimed apparatus for layer-by-layer production of three-dimensional objects in a powder bed fusion method meeting every limitation of independent claim 1; specifically, the upper side is permeated by cooling channels and a contact area of the upper side of the construction space platform with the powder or with a cooling medium is configured such that it is increased by at least 20% compared to a flat surface of the construction space platform, and the thermal conductivities of the upper side and lower side of the construction space platform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743